Citation Nr: 0633847	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  01-04 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for loss of motion of the thoracic spine due to surgical 
resection of the 8th rib, and for resection of posterior left 
8th rib with status post thoracotomy and 
thoracotransversectomy, 7th and 8th intercostal space.  

2.  Entitlement to an initial compensable rating for post-
operative scars


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to 
February 1996.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000  rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  The veteran's claims folder was then 
transferred to the New York, New York, RO.  

In March 2005, the veteran testified before the undersigned 
Veterans Law Judge.  Shortly thereafter, the Board remanded 
this case for additional evidentiary development.  

It appears that the veteran has sought service connection for 
depression secondary to chronic back pain, and the RO should 
address this accordingly.  

The issue of an initial rating in excess of 20 percent for 
loss of motion of the thoracic spine due to surgical 
resection of the 8th rib, and for resection of posterior left 
8th rib with status post thoracotomy and 
thoracotransversectomy, 7th and 8th intercostal space, is 
addressed below and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Objective evidence indicates that post-operative scars do not 
result from burns, are nontender, nonadherent, do not exceed 
an area of 144 square inches, and are flexible without 
limiting range of motion.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-
connected post-operative scars have not been met.  38 
U.S.C.A. §§ 5107, 1155 (West 2002); 38 C.F.R. §§ 4.1 and 
4.118, Diagnostic Code 7800-7805 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
January 2003 and August 2005 letters.  

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claim considered below:  Particularly, the preceding letters 
provided the legal and evidentiary standard for a higher 
rating.  For example, both letters told the veteran that the 
evidence should show his service-connected disabilities had 
increased in severity.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In terms of notification regarding a downstream element, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), it is 
noted that the veteran received adequate notification of how 
VA determines a disability rating.  The record contains May 
2006 and August 2006 Dingess letters, which provide 
information relating to a disability rating and effective 
date.  It is further noted that because the decision below 
denies a claim for an initial compensable rating, the issue 
of an earlier effective has no practical implications for the 
veteran's case at this time.  Thus, no prejudice results in 
proceeding with the issuance of a final decision in this 
case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  

It is noted that the veteran's claims was initiated and 
originally adjudicated pre-VCAA, and thus she received 
sufficient notification after the rating decision on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 444 F.3d 1328 (2006), which supports 
the proposition that a timing error can be cured when VA 
employs proper subsequent process.  Also, the RO issued an 
April 2006 supplemental statement of the case following the 
VCAA letters.    

It is further recognized that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by both 
letters.  Specifically, the letters informed the veteran of 
the following:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to the claim, please send it to us."      

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the veteran underwent VA examinations in September 
1999, May 2000, and October 2005, which are sufficient for a 
decision on the claim.  Also, the RO obtained VA treatment 
records from 2001 to 2006.    

Given the length of the appeal period such that veteran has 
been provided with numerous correspondences from VA about the 
merits of her claim and how the law has been applied to the 
facts of her case, it is apparent that the veteran has been 
given an essential opportunity to advance her claim.  Overton 
v. Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006) 
(recognizing that a review of the entire record, in relation 
to 38 U.S.C.A. § 7104(a), and examination of various 
predecisional communications, can assist in determining 
whether the veteran had been "afforded a meaningful 
opportunity to participate in the adjudication").  

As such, VA satisfied its duties to the veteran given the 
circumstances of this case.  

Analysis

As shown below, the evidence does not warrant an initial 
compensable rating for service-connected post-operative 
scars.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Compare Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999), which recognizes that at the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the skin.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  

Prior to August 30, 2002, the rating criteria covered the 
following:  Scars, disfiguring, head, face or neck (DC 7800); 
Scars, burns, third degree (DC 7801); Scars, burns, second 
degree (DC 7802); Scars, superficial (DCs 7803 and 7804, 
maximum 10 percent); Scars, other, rate on limitation of 
function of part affected (DC 7805).  

As of August 30, 2002, DC 7800 pertained to disfigurement of 
the head, face, or neck.  DC 7801, pertaining to scars, other 
than head, face, or neck, that are deep or that cause limited 
motion is as follows:  Area or areas exceeding 144 square 
inches (929 sq. cm.) warrant a 40 percent rating; area or 
areas exceeding 72 square inches (465 sq. cm.) warrant a 30 
percent rating; area or areas exceeding 12 square inches (77 
sq. cm.) warrant a 20 percent rating; and area or areas 
exceeding 6 square inches (39 sq. cm.) warrant a 10 percent 
rating.  Note (2) instructs that a deep scar is one 
associated with underlying soft tissue damage.  

DC 7802, scars, other than head, face, or neck, that are 
superficial and do not cause limited motion with an area or 
areas of 144 square inches (929 sq. cm.) or greater provides 
a maximum 10 percent ratings, respectively.   DC 7803, scars, 
superficial, unstable, and DC 7804, scars superficial and 
painful on examination, also provide only a maximum 10 
percent rating.  DC 7805, scars, other, instructs to rate on 
limitation of function of affected part.  

The veteran underwent a September 1999 VA examination, and 
the examiner found v-shaped incisional scar along the mid-
thoracic region, emulating along the ninth rib level 
laterally to the left.  An old chest tube scar was located, 
well healed.  There were two thorascopy scars along the 
posterior axillary line, nontender.  Chest wall motion was 
normal.  A May 2000 VA examination revealed findings of an L-
shaped scar 21 cm. in length located at the upper back area, 
which was nontender to palpation.  The examiner noted that 
there were three other scars on the left costal margin 
ranging in length from 4 cm. to 5 cm.

A June 2003 VA rehab note indicated that the veteran was 
tender to touch at her surgical scar, as well as just above 
the posterior superior iliac spine.  At her January 2005 
hearing, the veteran asserted that though her scars were 
well-healed, they were ugly and disfiguring such that she 
would not wear certain clothes.  The veteran's representative 
asserted that there was some pain and tenderness along the 
scars, but it was primarily due to the nerve involvement 
versus the actual scar itself.  On a May 2005 statement, the 
veteran's mother asserted that the veteran would not wear any 
kind of dress or shirt that showed her back due to 
embarrassment about the scars; also, the scars caused her 
daughter discomfort.  

At an October 2005 VA examination, the examiner found a 
curvilinear scar at the T4 level, 12 inches x 1.8 inches, 
extending from the thoracic area under the left scapula onto 
the left chest wall.  The veteran also had a stabilization 
wound scar that was ovoid and 3 inches x 1/4 inch.  Both scars 
were nontender, nonadherent, normal texture, stable, flat, 
superficial, without keloid, inflammation, or edema, 
hyperpigmented, and flexible without limiting range of 
motion.  The diagnosis was unremarkable postoperative scars.

Given the preceding, the veteran is not entitled to an 
initial compensable rating at this time for service-connected 
post-operative scars.  Under the old rating criteria, several 
DCs are not applicable to the veteran's case; for example, 
the veteran does not have a disfiguring scar of head, face, 
or neck (DC 7800), or scars from burns (DCs 7801-7802), or a 
poorly nourished superficial scar with repeated ulceration 
(DC 7803).  Though a June 2003 VA treatment note had 
indicated a tenderness to touch, three VA examinations over 
the span of this appeal otherwise found well healed and/or 
nontender scars.  Thus, a preponderance of the evidence is 
against a rating in excess of 0 percent under old DC 7804.  
Additionally, the record does not show that the veteran's 
scars had caused limitation of motion of the affected part-
rather, any limitation of motion had generally been 
attributed to internal disease processes related to the 
residuals of the resection, which is addressed further below 
in the remand section.  

In terms of the current rating criteria, the veteran does not 
suffer from disfiguring scars of the head, fact, or neck (DC 
7800), or deep scars that cause limited motion (DC 7801).  
Similarly, it has not been objectively identified in any 
medical report of record that the veteran's superficial scars 
measured of an area of 144 square inches (DC 7802).  Also, 
the veteran's scars have not been identified as unstable (DC 
7803), and again, a preponderance of the evidence is against 
a 10 percent rating under DC 7804 because the scars have been 
found to be nontender by several VA examiners.  Indeed, the 
most recent examiner in October 2005 specifically found that 
the scars were well healed and/or nontender.  In terms of DC 
7805, the latter examiner also found that the scars were 
flexible without limiting range of motion.  

In short, the objective medical evidence of record fails to 
establish that the veteran's post-operative scarring has been 
persistently symptomatic to warrant a compensable rating.  
Additionally, at her hearing, the veteran noted that surgical 
scars were well healed, but that they were disfiguring.  As 
already noted above, however, the regulations provide 
compensation for disfiguring scars of the head, face, and 
neck, as opposed to other parts of the body.  See 38 C.F.R. 
§ 4.118.   



ORDER

An initial compensable rating for service-connected post-
operative scars is denied.  


REMAND

It is noted that the March 2000 rating decision on appeal 
granted service connection for resection posterior left rib, 
status post thoracotomy and thoracotransversectomy, 7th and 
8th intercostal space, and assigned an initial 10 percent 
rating effective July 16, 1999.  The RO utilized DC 5297, 
removal of ribs, which provides a 10 percent rating for one 
or resection of two or more ribs without regeneration, a 20 
percent rating for two, 30 percent rating for three or four, 
40 percent rating for five or six, and 50 percent rating for 
more than six.  

Thereafter, in January 2001, the RO assigned a 20 percent 
rating from July 16, 1999, and cited DC 5295, lumbosacral 
strain noting that the disability had been formerly evaluated 
under DC 5297.  

An April 2004 rating decision granted service connection for 
numbness from T7 to T10 dermatome and assigned a 10 percent 
rating effective July 16, 1999.  It was therein noted that 
disabilities subject to compensation included "loss of 
motion of the thoracic spine due to surgical resection of 
rib" with a 20 percent rating under DCs 5299-5237, and 
"resection of posterior left 8th rib with status post 
thoracotomy and thoracotranversectomy, 7th/8th intercostal 
space formerly evaluated under DC 5295," with a 0 percent 
rating from July 16, 2000.  

A review of the record shows that in May 2004 the veteran's 
representative referred to a diagnosis of degenerative disc 
disease secondary to the removal of a partial rib due to 
neurofibroma.  In February 2005, the veteran's representative 
stated that the veteran sought to initiate a claim of service 
connection for degenerative disc and joint disease.  

At an October 2005 VA examination, the examiner noted that 
the majority of the veteran's symptomatic complaints were at 
the lumbar section of her back.  The diagnosis was 
degenerative disc disease, lumbosacral spine, likely 
consequent to thoracic neurofibroma excision.  

It does not appear, however, that the RO has adjudicated a 
claim of secondary service connection for degenerative disc 
disease of the lumbar spine, and it should do so.  The Board 
must remand the pending initial rating claims as any 
assessment of loss of motion and other manifestations of the 
veteran's service-connected residuals of resection of 
posterior left 8th rib is inextricably intertwined with a 
claim of service connection for low back problems as due to 
the service-connected disability.  See 38 C.F.R. § 4.71a 
(combining the thoracic and lumbar spine for rating purposes 
due to limitation of motion).

Accordingly, the case is REMANDED for the following action:

1.  The RO should develop and adjudicate a 
claim of service connection for 
degenerative disc and joint disease of the 
lumbar spine as secondary to service-
connected resection of posterior left 8th 
rib with status post thoracotomy and 
thoracotransversectomy, 7th and 8th 
intercostal space including thoracic spine 
loss of motion.  

2.  After conducting any indicated 
development, including a new VA examination 
if warranted, the RO should readjudicate a 
claim for an initial rating in excess of 20 
percent for loss of motion of the thoracic 
spine due to surgical resection of the 8th 
rib, and for resection of posterior left 8th 
rib with status post thoracotomy and 
thoracotransversectomy, 7th and 8th 
intercostal space.  If the determination 
remains unfavorable to the veteran, the RO 
must issue a supplemental statement of the 
case and provide her a reasonable period of 
time in which to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


